415 F.2d 480
Reverend Tommie R. SMITH, individually and on behalf of allothers similarly situated, Plaintiff-Appellant,v.Malcolm V. LEACH et al., Defendants-Appellees.
No. 27659.
United States Court of Appeals Fifth Circuit.
Sept. 2, 1969.

1
See also, D.C., 294 F. Supp. 862.


2
Howard Moore, Jr., Peter E. Rindskopf, Charles Morgan, Jr., Reber F. Boult, Jr., Atlanta, Ga., for appellant.


3
Allen L. Chancey, Jr., U.S. Atty., Atlanta, Ga., Arthur K. Bolton, Atty. Gen. of Georgia, Atlanta, Ga., Robert V. Zener, Patricia S. Baptiste, Dept. of Justice, Washington, D.C., for appellees.

ON SUGGESTION FOR HEARING EN BANC
ORDER:

4
No Judge in regular active service on the Court having requested that the Court be polled on hearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Hearing En Banc is denied.